RAMIREZ, J.
This petition seeks a writ of certiorari quashing two orders in this action for a declaration of property insurance benefits and alleging breach of contract. There is no claim for bad faith against the insurer. We deny in part and grant in part the petition.
The first order dated February 9, 2012, simply directed petitioner to create a privilege log and provide the documents under seal for an in camera inspection. We deny the petition as to this order because it is premature. See Gaton v. Health Coalition, Inc., 774 So.2d 59, 60 (Fla. 3d DCA 2000).
The second order, dated March 7, 2012, however, compelled the petitioner to produce its entire claim file. This order departs from the essential requirements of law and will cause irreparable harm which cannot be remedied on appeal following final judgment. See Nationwide Ins. Co. of Fla. v. Demmo, 57 So.3d 982 (Fla. 2d DCA 2011) (stating claims file documents are protected from disclosure in a breach of contract action without a bad faith claim and the issue of coverage not yet resolved); accord Granada Ins. Co. v. Ricks, 12 So.3d 276, 277 (Fla. 3d DCA 2009); Gov’t Employees Ins. Co. v. Rodriguez, 960 So.2d 794, 795 (Fla. 3d DCA 2007).
Accordingly, we quash the order dated March 7, 2012, but at this time deny cer-tiorari as to the order dated February 9, 2012.
Certiorari granted in part, denied in part.